Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 4, 2021

                                       No. 04-21-00203-CR

                                 EX PARTE Armando RAMOS

                  From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR6442-W1
                        The Honorable Velia J. Meza, Judge Presiding


                                         ORDER
        On August 24, 2021, we abated this cause to the trial court to conduct a hearing at which
appellant, appellant’s attorney, and State’s counsel shall be present to determine: (1) whether
appellant desires to prosecute his appeal; (2) whether appellant wishes to discharge his appointed
attorney and proceed with his appeal pro se; (3) whether the waiver of assistance of counsel is
made voluntarily, knowingly and intelligently; (4) whether appellant’s decision to proceed pro se
is in the best interest of appellant and of the State, and in the furtherance of the proper
administration of justice; and (5) whether appellant is fully aware of the dangers and
disadvantages of self-representation. We ordered the trial court to have a court reporter prepare a
reporter’s record of the hearing. We ordered the reporter’s record, and a supplemental clerk’s
record containing the trial court’s findings, to be filed with the Clerk of this Court no later than
September 23, 2021.

     On September 22, 2021, the trial court requested an extension of the deadline to
November 1, 2021. On September 24, 2021, we granted the trial court’s request.

        On October 14, 2021, appellant filed a pro se motion entitled “Pre-emptive Objection to
Trial Court’s Second Request for Extension of Time to Hold Ordered Hearing.” The motion
requested this court “deny a second extension of time, if the trial court chooses to ask for more
time to hold the fact finding hearing” (emphasis added).

        On November 3, 2021, the trial court clerk filed a supplemental record containing a letter
from the trial court dated November 1, 2021. The letter explains that the trial court originally
held a hearing on October 26, 2021, but the trial court was unable to secure appellant’s presence
via zoom. The letter further recites the trial court held a second hearing on November 1, 2021,
with all parties present. The trial court requests an extension until November 15, 2021 to allow
for the reporter to transcribe and submit a record along with the court’s findings.
       Based on the trial court’s representation, it appears the hearing has occurred. Therefore,
appellant’s motion is DENIED AS MOOT. We GRANT the trial court’s request. We ORDER
the reporter’s record, and a supplemental clerk’s record containing the trial court’s findings, if
applicable, to be filed with the Clerk of this Court no later than November 15, 2021. All
appellate deadlines remain abated.




                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court